Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed February 26, 2021 has been received, Claims 1, 3-4, 6-15, and 17-20  are currently pending.

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “wherein the synthetic monofilament…[has] a higher melting temperature than that of the melted fuse yarn”. After a full review of Applicant’s disclosure it does not appear that there is support for the synthetic monofilament, which is claimed to be partially melted and fused, having a higher melting temperature than another melted fuse yarn. There appears only to be support for a non-fusible type monofilament having a higher melting temperature than a fuse yarn or polymer material, but not a fusible monofilament and a melted fuse yarn having different melting points. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite “wherein the synthetic monofilament…[has] a higher melting temperature than that of the melted fuse yarn”. After a full review of Applicant’s disclosure it does not appear that there is support for the synthetic monofilament, which is claimed to be partially melted and fused, having a higher melting temperature than another melted fuse yarn. There appears only to be support for a non-fusible type monofilament having a higher melting temperature than a fuse yarn or polymer material, but not a fusible monofilament and a melted fuse yarn having different melting points. Therefore, the limitation is regarded as new matter.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 fails to further limit the subject matter of the claim upon which it depends, Claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3-4, 6-15, 17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) in view of Dua Bhupesh (US 2005/0193592), herein after Bhupesh.
Regarding Claim 1, Dua discloses a shoe upper (302) for a shoe (as seen in Fig.11), comprising: a base area (i.e. area between 303 and heel) and a toe area (i.e. area of 302 with 303) coupled to the base area manufactured as a one-piece knitted fabric (110; para.22), wherein the base area comprises a first layer (111) and a second layer (112) comprising weft-knitted yarn (113), and synthetic filament (114) disposed between the first layer and the second layer (as seen in Fig.4C), wherein the synthetic filament is knitted into at least one of the first layer and the second layer and creates at least one loop (as seen in Fig.4C), wherein the synthetic filament is partially melted such that it is fused to the first layer and the second layer (as seen in Fig.4C; para.23, 29 & 31), wherein the toe area is reinforced (via 303) relative to the base area and comprises melted fuse yarn (114 of 120/303, para.52), and wherein the weft-knitted yarn has a higher melting temperature than that of the melted fuse yarn (para.23). Dua 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the synthetic filament of Dua for the synthetic monofilament of Bhupesh, as a simple substitution of one well known type of yarn for another in order to yield the predictable result of providing a yarn which imparts the desired variety of physical properties. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.	
Modified Dua does not specifically disclose wherein the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn. However, Dua does disclose that the yarn of 114 may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23).  
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and melted fuse yarn of modified Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn, as also taught by Dua, in order to provide the desired 
Regarding Claims 3 and 14, Dua discloses a shoe upper of claim 1/13, wherein the toe area comprises a plurality of layers (302 & 303; Fig.11).
Regarding Claim 4, Modified Dua discloses a shoe upper of claim 3, wherein the toe area comprises a weft-knitted yarn layer (112) and a monofilament layer (114 of 110 of Dua modified by Bhupesh)(Fig.4C).
Regarding Claim 6, Dua discloses the invention substantially as claimed above. Dua does not disclose wherein the toe area comprises a greater density of stitches than the base area such that the toe area is reinforced relative to the base area. However, Bhupesh teaches a knit upper having a toe area (i.e. forwardmost toe area with 46”) comprising a greater density of stitches than a base area (i.e. area from toe area to heel with 48” & 47”) such that the toe area is reinforced relative to the base area (para.55).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the knit upper of Dua to include various stitch densities throughout, as taught by Bhupesh, in order to vary the texture, physical properties, or aesthetics of the footwear. 

Regarding Claims 8 and 20, Dua discloses a shoe upper of claim 7/19, wherein only the toe area comprises the polymer coating (only the toe area contains 303; Fig.11).
Regarding Claim 9, Dua discloses a shoe upper of claim 1, wherein the toe area is three dimensionally molded (as seen in Fig.11, the toe area has been “molded”, inasmuch as has been claimed by Applicant, from a flat material into a three dimensional form).
Regarding Claims 10 and 17, Dua discloses a shoe upper of claim 1/13, wherein the base area (i.e. area between 303 and heel) comprises a plurality of apertures formed in the first layer (111, as seen in Fig.4C, there are apertures between the wales of the knit).
Regarding Claim 11, Dua discloses a shoe upper of claim 1, wherein the base area (i.e. area between 303 and heel) is disposed in a forefoot of the upper (as seen in Fig.11).
Regarding Claim 12, Dua discloses a shoe upper of claim 1, wherein the base area (i.e. area between 303 and heel) is disposed in a forefoot and a heel area of the upper (as seen in Fig.11).


Modified Dua does not specifically disclose wherein the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn. However, Dua does disclose that the yarn of 114 may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23).  
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and melted fuse yarn of modified Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn, as also taught by Dua, in order to provide the desired knit material configuration for a durable shoe upper. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Additionally, Applicant has no criticality for the synthetic monofilament having a higher melting temperature than that of the melted fuse yarn.
.

5.	Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) and Dua Bhupesh (US 2005/0193592), herein after Bhupesh, in view of Cournoyer (US 4,891,958).
Regarding Claim 18, Dua and Bhupesh disclose the invention substantially as claimed above. Modified Dua does not disclose the stitch diameter of the monofilament layer is larger than the stitch diameter of the first layer such that the plurality of apertures of the first layer are not closed and air flow through the apertures is possible. However, Cournoyer teaches a double knit material having a first layer (i.e. face layer) and a second layer (i.e. back layer)(Fig.3), the first layer having a plurality of first apertures (as seen in Fig.4 at A-E), the stitch diameter of the second layer is larger than the stitch diameter of the first layer such that the plurality of apertures of the first layer are not closed and air flow through the apertures is possible (as seen in Fig.4 & 5). When in combination modified Dua and Cournoyer teach wherein the stitch diameter of the monofilament layer is larger than the stitch diameter of the first layer such that the plurality of apertures of the first layer are not closed and air flow through the apertures is possible.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the first and second layers of Dua, to include a plurality of apertures in a first layer that are not closed, as taught by . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	1, 3-4, 6-15, and 17-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/179732, claims 1-20 of Application No. 16/179738, and claims 1-20 of Application No. 16/179742. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1, 3-4, 6-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Application No. 16/179732, claims 1-20 of Application No. 16/179738, and claims 1-20 of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 
7.	Applicant’s Remarks: Applicant asserts that Para.31 offers support for the monofilament and the yarn comprise a higher melting point than the fuse yarn, therefore the specification objection and 35 U.S.C. 112a rejection should be withdrawn.
	Examiner’s Response: Examiner respectfully disagrees. As stated previously and above, after a full review of Applicant’s disclosure it does not appear that there is support for the synthetic monofilament, which is claimed to be partially melted and fused, having a higher melting temperature than another melted fuse yarn. There appears only to be support for a non-fusible type monofilament having a higher melting temperature than a fuse yarn or polymer material, but not a fusible monofilament and a melted fuse yarn having different melting points. Para.31 of Applicant’s specification does not clarify this issue or provide evidence to support the claim of a fusible monofilament having a higher melting point than the melting point of the fuse yarn. 

8.	Applicant’s Remarks: Applicant asserts it would not have been obvious to combine Dua and Bhupesh. Stating there is no basis for the Office's assertion that Bhupesh’s monofilament yarn would impart the desired variety of physical properties, as Bhupesh never discusses the effect that choosing a monofilament versus a multifilament yarn construction has on the resulting yarn properties, nor does Bhupesh indicate that properties from a monofilament yarn would be the same as properties from a multifilament yarn. And the Office has failed to provide any reason that would have led a person of ordinary skill in the art to use monofilament yarn in place of Dua's yarn 114. Further, Applicant asserts the Office's intended use/design choice rationale is also flawed. For example, Dua and Bhupesh do not show that monofilament was known in the art to be suitable for Dua's intended purpose of its yarn 114. Thus, the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Indeed, both of the Office's obviousness rationales appear to be driven by impermissible hindsight because the Office does not provide any reason why one of ordinary skill in the art would have used Bhupesh's monofilament in the way claimed.
Examiner’s Response: Examiner respectfully disagrees. The teachings of Bhupesh are clear that a selection of yarn content and yarn type in the knitted shoe art is done in order to provide the desired physical properties for the shoe upper; i.e. strength, stretch, support, stiffness, recovery, fit, and form (para.9 & 50-52).  detailed several reason on Pages 6-7 and 9-10 of the Office Action filed 12/01/2020. Applicant asserts the Office's intended use/design choice rationale is also flawed, because the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Again, the teachings of Bhupesh plainly lay out the known variety of yarns, and that such a modification merely involves selecting a known material based on its suitability for its intended use (para.9 & 50-52). Therefore, the Office showed the modification merely involves selecting a known material based on its suitability for its intended use. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is evident from both Dua and Bhupesh that using a variety of yarns, both monofilament and multifilament, for forming a knitted shoe upper is well known in the art and any selections of such yarns would have been obvious to one having ordinary skill in the art before the invention was made. For these reasons, the obviousness rejection was not based on knowledge gleaned only from the applicant's disclosure, but was made solely based on knowledge which was within the level of ordinary skill at the time the claimed invention was made. Lastly, Applicant has provided no criticality for the use of a synthetic monofilament over that of any other synthetic filament yarn type. Applicant’s arguments are not found persuasive.

9.	Applicant’s Remarks: Applicant asserts that Dua does not disclose that 114 as being “disposed between the first layer and the second layer” and “knitted into at least one of the first layer and the second layer and creates at least one loop”. Further arguing that the Office is pointing to multiple yarns 114 forming the claimed structure.
Examiner’s Response: Examiner respectfully disagrees and notes that Fig.4C of Dua explicitly and unequivocally shows that 114 is disposed between 112 and 111, as well as is knit into 112 or 111, and 114 creates at least one loop. Applicant’s argument that 114 the Office is pointing to multiple yarns 114 forming the claimed structure is not found persuasive as the yarn 114 is a single yarn not multiple yarns. For all of these reasons, Applicant’s arguments are not found persuasive.


Examiner’s Response: Examiner respectfully disagrees. It appears Applicant has mischaracterized the rejection, the modification of Dua’s yarn was not a substitution of material content, but a substitution of the structure of a filament yarn for a monofilament yarn; as Bhupesh clearly teaches that synthetic filaments can be formed as either a multifilament yarn or a monofilament yarn. The yarn of Dua is still a fusible yarn when modified with Bhupesh to substitute the filament structure of Dua for the monofilament structure of Bhupesh. For these reasons, Applicant’s arguments are not found persuasive.

11.	Applicant’s Remarks: Applicant asserts Dua and Dua/ Bhupesh '592 do not disclose or render obvious "wherein the synthetic monofilament and the weft-knitted yarn have a higher melting temperature than that of the melted fuse yarn." Specifically, there is no discussion of how the different melting points relate to creating a more a durable shoe upper, much less how setting one of the melting points lower than the other two melting points creates a more durable shoe upper. Second, this argument appears to be another example of impermissible hindsight reasoning. The Office also alleges that "it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice." Just like the previously-discussed use of this rationale, the 
	Examiner’s Response: Examiner respectfully disagrees. First, Dua does disclose the weft-knitted yarn has a higher melting temperature than that of the melted fuse yarn. Dua was only modified to teach the synthetic monofilament having a higher melting temperature than that of the melted fuse yarn. Dua discloses that the yarn of 114 may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23). Since Dua teaches various types of thermoplastic polymer materials and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material, Dua clearly sets out that it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and melted fuse yarn of modified Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn. Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is evident from Dua that using a thermoplastic polymer material with a different melting temperature is known, and would have been obvious to one having ordinary skill in the art before the invention was made. For these reasons, the obviousness rejection was not based on knowledge gleaned only from the applicant's disclosure, but was made solely based on knowledge which was within the level of ordinary skill at the time the claimed invention was made. Applicant’s argument that the Office's intended use/design choice rationale here is flawed, as there is no evidence to show that modifying the melting points of fuse yarns versus those of monofilament and knitted yarn was even considered when selecting materials for a shoe upper is not found persuasive. Again, the teachings of Dua plainly lays out that it is known in the art to have various types of thermoplastic polymer materials and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23). Therefore, the Office showed the modification merely involves selecting a known material based on its suitability for its intended use. For all these reasons, Applicant’s arguments are not found persuasive.

 



Examiner’s Response: Examiner respectfully disagrees and notes that the Office Action and prior response to this argument undeniably laid out the evidence of how Dua teaches the claimed limitations, Applicant simply continues to ignore this evidence. The layer 111 of Dua is clearly disclosed as the outermost layer of the knitted fabric and the knitted yarn 113 forms that outermost layer (as seen in Fig.4B & 4C). Even though yarn 113 is knit with a second yarn 114, it remains that 113 of Dua is forming the outermost layer. Additionally, when yarns are knit together to form a layer it means that the surface of that layer visually and physically includes both yarns; while Fig.4B is a cross section that appears to show 114 as the most exterior yarn, one of ordinary skill in the art would be aware that this is not how the face layer appears when viewed from the top. Applicant’s argument that Dua never discloses yarn 113 as forming surface 111 is absolutely false and disregards that Fig.4B & 4C unequivocally show 113 forming the layer 111. For all these reasons, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732